NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIE LI,                                         No.   20-72468

                Petitioner,                     Agency No. A212-989-654

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 18, 2022**
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.

      Jie Li, a citizen of China, petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of his

applications for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”), and withholding of removal under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). “We have jurisdiction under 8 U.S.C. § 1252 to review final

orders of removal,” Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017), and deny

the petition.

      “We review factual findings, including adverse credibility determinations, for

substantial evidence.” Id. (quoting Garcia v. Holder, 749 F.3d 785, 789 (9th Cir.

2014)). This means that “to reverse such a finding we must find that the evidence

not only supports a contrary conclusion, but compels it.” Id. (cleaned up); see 8

U.S.C. § 1252(b)(4)(B). “[I]n assessing an adverse credibility finding . . . we must

look to the totality of the circumstances and all relevant factors.” Alam v. Garland,

11 F.4th 1133, 1137 (9th Cir. 2021) (en banc) (cleaned up). The BIA’s adverse

credibility finding relied on Li’s inconsistent testimony about the days when he first

attended house church meetings and why his wife did not attend those meetings.

The BIA likewise rejected Li’s efforts to rehabilitate his testimony related to his

medical treatment, noting that while it was not relying on the IJ’s observation that

Li’s medical certificate may have been tampered with, the IJ “raised reasonable

credibility concerns” about the content of this document.

      Li stated that his initial house church meeting was in March 2016 and that he

attended every other Wednesday and Sunday afterward. Although Li first testified

that his wife did not attend those meetings because he did not have a good

understanding of Christianity at that time, he later stated that she did not come


                                          2
because she needed to “stay at home and take care of the kid.” When the IJ noted

that Li’s child was not born until June 2016, Li testified that his second meeting was

in July, before changing his testimony again that it was in April. The IJ observed

that Li’s child was not born at that time either, and Li testified that his wife had to

“stay home because she was pregnant.” Finally, Li stated that his wife did not attend

the church meetings “because she was not interested in things like this.” Although

Li argues that these are only minor inconsistencies, “even minor inconsistencies that

have a bearing on a petitioner’s veracity may constitute the basis for an adverse

credibility determination.” Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011).

         Li was allegedly arrested and beaten after a house church meeting in August

2016. Li described his injuries from this incident as a “crack” on the back of his

head and a concussion and testified that a doctor at the Fuqing hospital dressed his

headwounds, administered an x-ray, and admitted him overnight. But Li’s medical

certificate does not corroborate his testimony and raises credibility concerns, only

stating “obvious traumatic swell on back of head, brain stem structure impaired” as

the diagnosis and leaving the “treatment,” address, and unit number sections on the

certificate completely blank. Li provided no other medical evidence to support his

claim.

         Taken together, substantial evidence supports the BIA’s adverse credibility

determination. Li challenged none of the other BIA holdings and thus waived those


                                          3
arguments. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1070 (9th Cir. 2005). He

accordingly fails to establish his eligibility for asylum or withholding of removal

under INA and CAT.

      PETITION DENIED.




                                        4